Title: To George Washington from Brigadier General James Clinton, 29 April 1779
From: Clinton, James
To: Washington, George



Sir,
Albany April 29th 1779

I am just returned from an Excursion up the Mohawk River, in consequence of an Alarm given by a Body of Indians, who made their Appearance, and attacked several parts of that Country at the same time tho’ without doing any considerable Damage. I have erected a small Bloock house about 10 Miles from Johnstown on the Fork of the Roads leading to May-Field and Sochondoga. On my return I was favoured with your Excellency’s Letter of the 19th Instant.
With respect to the Arrangements of the New York line, I woud beg leave to inform your Excellency, that when the Committee of Arrangement sat at the White Plains, some of the Officers were returned agreeable to the dates of the Comissions they now hold, others were returned agreeable to the dates of the Commissions they held next prior to them; while a third Class were returned agreeable to the dates of the Commissions they first held of the same rank they now hold, If they shoud be returned agreeable to the last mentioned method, many of the Officers have not yet had Justice done them, in the Present return.
Those Officers who were omitted in the return made to the Committee, were those who stood perticularly recommended, continued in constant Service, and were since admitted in Consequence of Vacancies in there respective Regiments.
As Colonel Duboys hath been absent all winter occasioned by a fall from his Horse, I undertook to return his Regiment agreeable to the State Arrangement in every particular; I therefore cannot account for any incongruities which appear in it, untill he joins his Corps, which I expect will be in few days.
I have consulted Genl Schuyler on the main Subject of your Excellency’s Letter, and shall take every necessary Step to have your Orders put in immediate Execution.
I conceive the Artillery and Rifle Corps will march with the Troops tho’ they are not mentioned in your Excellency’s Letter.
Returns of the light Cloathing &c. that will be wanted in this Department shall be transmitted to Head Quarters, as soon as I can obtain those from the different Corps.
Lt Col. Willet and Major Cochran, who accompanied Col. V. Schaick in the Expedition against Onondoga, arrived here last night, they expect the Prisoners in town this day, whom I propose to send down to Poughkeepsie. The manner in which this Enterprize hath been conducted, and the strict Attention paid to the Orders, reflect the highest honor on the Gentlemen intrusted with the Command—I have transmitted your Excellency the Perticulars, as Genl Schuyler hath informed me that he did it in my Absence—I flatter myself Congress will be made acquainted with the Affair thro your Excellency. I am with the most perfect Esteem Your Excellency’s most obedient & very humble Servant
James Clinton B. Genl